                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA,                      )             CASE NO. 5:13CR00138-001
                                               )
       Plaintiff,                              )             JUDGE: JAMES S. GWIN
                                               )
vs.                                            )             ORDER
                                               )
JAY J. NAGY,                                   )
                                               )
       Defendant.                              )



       This matter was heard on August 27, 2019 upon the request of the United States Pretrial

and Probation Office for a finding that defendant violated the conditions of supervised release.

The defendant was present and represented by Attorney Jeffrey Lazarus.

       The violation report was referred to Magistrate Judge Thomas M. Parker who issued a

Report and Recommendation on August 8, 2019 [Doc. 111]. No objections having been filed the

Court adopted the Magistrate Judge's Report and Recommendation and found that the following

terms of supervision had been violated:

               1) failure to successfully complete inpatient drug treatment;

               2) failure to notify of contact with law enforcement within 72 hours;

               3) failure to comply with drug testing;

               4) unauthorized use of drugs.

       The Court found the violations to be Grade C and that defendant was a Criminal History
Category III.

       The Court considered statements from the parties. Defendant sentenced to 60 days of

incarceration with credit for time served on the instant violations. Upon release from

incarceration the defendant shall be placed on supervised release for a period of two years under

the same conditions previously imposed.

       The defendant is remanded to the custody of the U.S. Marshal, Cleveland, Ohio.

       IT IS SO ORDERED.



Dated: September 3, 2019                             s/ James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE
